Citation Nr: 1102843	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a lower right rib 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from August 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  By way of the November 2008 decision the RO denied service 
connection for a lower right rib condition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's service treatment records were silent for any 
complaints or findings of a rib condition during service. 

3.  The Veteran was not diagnosed with a lower right rib 
condition until many years after service.  Current findings 
regarding the lower right ribs include negative X-rays, 
complaints of pain, and a reported history of a possible old 
fracture. 

4.  The weight of the evidence of record is against a finding 
that the Veteran currently suffers from a right lower rib 
disability that is related to the Veteran's service.




CONCLUSION OF LAW

A right rib condition is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a 
correspondence in June 2008.  This letter detailed the elements 
of a service connection claim, described the evidence and 
information necessary to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in the June 2008 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records from facilities in NY and FL and as recent as 
2010.  The Board notes that by a May 2006 correspondence the 
Veteran was notified that his service treatment records could not 
be located; however, they were received and added to the claims 
file in February 2009.  Additionally, a September 2010 memorandum 
attached to a file indicated that the file was the original 
claims file involving the Veteran and that it should be 
consolidated with the rebuilt file.  The agency of original 
jurisdiction considered the service treatment records and the 
additional evidence in the recently added old file and issued a 
supplemental statement of the case in November 2010.  

The Veteran has been examined at VA facilities on a number of 
occasions regarding the diagnosis of his right rib complaints.  
The most recent examination included X-rays performed in May 2010 
that were negative.  The Board also notes that an opinion was not 
obtained as to whether the Veteran's complaints are related to 
any aspect of service.  The Board notes that under the recently 
published version of 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but:  (A) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of records 
fails to suggest that there is a currently diagnosed right rib 
condition and there is no evidence that establishes the Veteran 
suffered any injury during service.  38 U.S.C.A. §§  1101, 1131, 
5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  





II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

As discussed below, the claim for service connection is denied in 
this matter because there is no evidence of a current rib 
disability, and no evidence indicating that complaints of rib 
problems first raised in 2008 are related to a never documented 
injury reported to have occurred in service.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran states that he should be granted service connection 
for a right rib condition that is the result of being struck by a 
beam from a bridge he was helping to build on the island of 
Guadalcanal.  After a careful review of the Veteran's claims file 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a right rib 
condition.  

While the Veteran reported that he had an injury to his right 
ribcage during service in the 1940s, the file contains no 
documentation of that incident.  Even assuming that the injury 
occurred as the Veteran stated, the evidence of record does not 
support, and actually stands against the Veteran's claim that he 
has had pain and disability since service ending in 1946.  

The Veteran's service treatment records were silent for any 
injury, treatment, or diagnosis regarding the Veteran's ribs 
during service.  The Veteran's January 1946 separation 
examination indicated that the Veteran had a photoflurographic 
chest x-ray that was negative and that his respiratory system was 
found to be "normal."  The Board finds that there is no medical 
evidence on file to support a finding that the Veteran had in-
service injury, treatment, or diagnosis of a right rib condition 
during service or at separation.  In fact the evidence indicates 
that the ribs were found to be normal.

The report of a May 1949 VA physical examination showed no 
complaints or findings regarding the ribs.  The Veteran's chief 
complaints were noted to involve malaria attacks.  Physical 
examination of the chest did not show any findings regarding the 
ribs.  The reports of April 1950 and April 1951 VA physical 
examinations likewise showed no complaints or findings regarding 
the ribs.

The Veteran does not report any complaints or findings regarding 
the ribs for decades after separation from service in 1946.  A 
March 1974 record showed complaints of pain in the right lower 
quadrant and pain across the chest.  It was noted that the 
Veteran had malaria, and that he was evaluated for possible liver 
or spleen damage.  The record contains no findings regarding the 
ribs.  The report of a December 1974 VA examination contained no 
complaints or findings regarding the ribs.  

Post service records contain no reference to rib abnormalities 
until 1980, more than 30 years after the Veteran left active duty 
service. 

The Veteran's post-service treatment records include a copy of a 
VA treatment note from May 1980 that appears to be notes from a 
report taken from a bone scan.  It reads in pertinent part as 
follows:

		25% increased activity in the small volume at the 
anterior 
      end of the right 5th rib at the costo condrial 
junction.  Rest 
      of the study is normal.  Pt claimed to have pain in 
lower 
      rib cage. 

May 1980 VA Treatment Note

In an August 1980 letter from the Veteran's private physician to 
a neurologist, it is noted that the Veteran had pain under the 
right rib cage which has been rather chronic over the last two 
years.  It was noted that a bone scan was done and the Veteran 
was told that he had a spot on the fifth rib, but was told 
nothing should be done about it.  

The Board finds it pertinent that this, the first medical 
evidence of any problem involving the ribs, is dated more than 30 
years after the Veteran's discharge from service.  Also, the 
Board notes that the Veteran did not report having an inservice 
injury at this time and the medical professionals did not relate 
any August 1980 findings regarding the rib to service.

Regardless of the Veteran's statement (or statements made on his 
behalf) since 2008 that he has had pain in the ribs since an 
inservice accident, there is no medical evidence supporting that 
assertion.  The file contains the reports of numerous 
examinations performed between 1946 and 1980, and not one of 
these reports includes any mention of a rib injury or any 
indication of complaints or findings involving the ribs.  This 
lengthy period without complaints of a rib condition or treatment 
for such is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).    

An October 2000 report from a nurse practitioner noted that the 
Veteran had a history of serious injuries including a fractured 
right shoulder from a 1984 motor vehicle accident and fractured 
cervical vertebrae also in 1984.  The report did not mention any 
history of an inservice injury to the ribs.  

The first report of an inservice injury is not in the file until 
2008.  In May 2008, a statement was submitted indicating that the 
Veteran would like to claim service connection for a lower right 
rib injury.  It was noted that an X-ray was taken and that an old 
fracture was found.  The statement indicated that the injury was 
caused by an accident during the Veteran's service on Guadalcanal  
in October or November 1944.  According to the statement (signed 
by someone other than the Veteran) a section of a bridge under 
construction broke loose and struck the Veteran in the right 
side.  He was treated for a bruise at an aid station and released 
back to duty.  According to the statement, the Veteran has been 
affected by soreness in his rib cage.  

The Board points out, as discussed below, that the rib fracture 
was never confirmed and that in 2010, X-rays showed the ribs to 
be negative for any fracture residuals.
 
In pertinent part, the report of a May 2008 X-ray study performed 
by VA read as follows: "there is a suggestion of a nondisplaced 
fracture to the lateral aspect of the right 6th rib.  However, 
this is not confirmed on any other view."  The impression 
included questionable nondisplaced fracture of the right 6th rib.  
In an August 2008 VA treatment record, it was noted that the 
Veteran had a history of an old fracture to the right 6th rib.  

VA nursing records from the clinic in Kissimmee, FL, indicate 
that in February 2009 the veteran reported complaints of right 
sided chest and shoulder pain. The Veteran indicated that he had 
an old injury during service. 

On VA examination in May 2009, the Veteran gave a history of 
having been struck in the right rib cage while working at a site 
building a bridge during service.  The veteran reported that this 
has resulted in pain that has lasted until this day.  A list of 
the Veteran's problems included "closed fracture of rib(s)".  
The diagnoses did not include any identified current disability 
involving the ribs.  

In a July 2009 VA treatment note it was stated that the Veteran 
had a history of a closed fracture of the right anterior rib.  
Under "History", the Veteran reported "chronic pain in right 
anterior ribs where he received previous fractures while on 
active duty in WWII."  The assessment included "chronic right 
anterior rib pain which is partially relieved with hydrocodone."  

The report of X-rays dated May 2010 indicated that multiple views 
of the chest and right ribs were obtained.  Findings included: 
"The right ribs are negative.  No active disease is seen."  The 
impression was: "Negative chest and right ribs." 

The Board finds that the Veteran does not have a current 
disability involving the ribs.  No injury was documented in 
service, and no pertinent objective findings were noted for 
decades.  While 2008 X-rays found "suggestion" of a rib 
fracture that was identified as "unconfirmed", the most recent 
X-rays performed in May 2010 show that no fracture or fracture 
residuals were shown after multiple views of the chest.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that there can be no valid claim without proof of a present 
disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992);   
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  Here we have no 
objective evidence of a rib fracture or fracture residuals.

While the Veteran has reported rib pain, pain alone is not a 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Without competent evidence of a current lower right 
rib disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).   Therefore, without a 
current diagnosis attributed to his lower right ribs service 
connection must be denied. 
 
Even if we were to assume that the Veteran's complaints of pain 
in the ribs constituted a disability, the record contains no 
probative medical evidence to support the Veteran's assertions 
that his current symptomatology is related to service.  In 
addition to the existence of a current disability, there must 
also be an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no 
such medical evidence providing a nexus opinion relating the 
Veteran's right rib condition to any aspect of the Veteran's 
period of service.   

The Veteran's claim must be denied not only for lack of a current 
diagnosed disability, but also for lack of a tie to service.  

Since 2008, the Veteran has asserted that he has a right rib 
condition that is a result of being hit in the ribs while 
building a bridge during service in 1944.  While the Veteran may 
be competent to report an injury, and symptoms, the Board does 
not find it credible that he has been bothered by a right rib 
problem that he did not report, discuss, mention, or treat for 
more than 60 years.  The first time that the Veteran mentioned an 
in-service injury was in his May 2008 claim.  Additionally, the 
Veteran's claims file is silent of any complaints or diagnoses to 
the Veteran's right rib until the May 1980 VA treatment note and 
August 1980 private physician's report.  The Veteran would have 
had numerous opportunities to report his symptoms over the years, 
including at numerous VA examinations and on numerous claims for 
VA benefits over the years.  At the Veteran's December 1974 VA 
examination, there is no mention of any complaints of an injury 
or any diagnosis involving the Veteran's right rib.  The Board 
finds that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
a layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
Therefore, though the Veteran is competent to discuss his 
symptomatology, he is not competent to identify a diagnosis of 
his current symptoms.  He is not competent to say that the 
etiology of any rib pain was an inservice injury.  Moreover, the 
Board finds that statements as to the continuity of 
symptomatology from service are not credible.  

In sum, service connection must be denied for many reasons.  The 
Veteran's service treatment records are silent for any diagnosis, 
injury or treatment to the Veteran's right lower rib during 
service and the first finding of any sort regarding the ribs was 
not shown until more than 30 years after service.  The report of 
the inservice injury was not submitted until 2008, more than 60 
years after separation.  Finally, there appears to be no current 
diagnosis of a right rib disability.   Unconfirmed findings of a 
prior rib fracture dated in 2008 were shown to be negative on X-
rays performed in 2010.  

In short, the file contains no medical evidence relating a 
current right rib disability to service.  The evidence of record 
is against the claim for service connection, and the claim must 
be denied. 



ORDER

Service connection for a right rib condition must be denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


